DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/27/2021 has been entered. Claims 1-20 remain pending in the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-4, 6-8, 10-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Majumder et al. (US PGPUB 20110219352) in view of Kling et al. (US PGPUB 20160085418). 

Regarding Claims 1, 8, and 15; Kling teaches; A method to facilitate extraction of display objects for human- machine interface (HMI) displays, the method comprising: (Majumder; at least Fig. 27; paragraph [0126]; disclose a method for performing graphical search and replacement of objects in a user display)
receiving a selection of a user-defined area that identifies at least a portion of a piping and instrumentation diagram (P&ID) associated with an industrial automation environment; (Majumder; at least paragraph [0127]; disclose wherein the user specifies a search pattern for selecting a portion of a display area)
analyzing the user-defined area of the P&ID to identify at least one object within the user-defined area of the P&ID, wherein identifying at least one object within the user-defined area comprises identifying at least one object that has a closed contour shape; (Majumder; at least Fig. 11; paragraphs [0062]-[0064] and [0128]; disclose wherein the method includes analyzes the defined area using the assigned search criteria and identifies closed contour objects (i.e. composite structure (116) or shape (120))
extracting the at least one object identified within the user-defined area of the P&ID to generate a static graphic object; (Majumder; at least paragraph [0124]; disclose wherein the search operation is conducted and all matched instances are extracted and are displayed as a static graphic object)
receiving edit instructions that describe at least one modification to a visual appearance of the static graphic object; (Majumder; at least paragraph [0130]; disclose wherein the user provides edit instructions modifying the appearance of the replace pattern of the object)
generating a modified static graphic object by applying the edit instructions on the static graphic object, wherein the modified static graphic object comprises a modified visual appearance; (Majumder; at least paragraph [0130]; disclose wherein the user graphically defines a graphical object as a replace pattern using tools and options of the replace interface)
identifying, within the P&ID, one or more objects that each has a shape similar to the modified static graphic object; (Majumder; at least paragraph [0131]; disclose wherein a replace operation is performed and replaces every instance that matches the search pattern with the replacement pattern)
and utilizing the HMI graphic object to represent the identified one or more objects in one or more HMI displays. (Majumder; at least paragraph [0131]; disclose wherein the graphical application displays the results).
Majumder appears silent on; receiving a selection of a user-defined area that identifies at least a portion of a piping and instrumentation diagram (P&ID) associated with an industrial automation environment;
generating an HMI graphic object using the modified visual appearance of the modified static graphic object to represent the at least one object in an HMI display for monitoring and controlling one or more industrial operations; 
However, Kling teaches; receiving a selection of a user-defined area that identifies at least a portion of a piping and instrumentation diagram (P&ID) associated with an industrial automation environment; (Kling; at least paragraphs [0012] and [0055]; disclose a graphical user interface for displaying a P&ID that is capable of being edited for use in control and monitoring of modeled equipment)
generating an HMI graphic object using the modified visual appearance of the modified static graphic object to represent the at least one object in an HMI display for monitoring and controlling one or more industrial operations; (Kling; at least paragraphs [0012], [0028], and [0055]; disclose wherein modified static graphics (i.e. in a CAD environment) is translated into a format to be utilized in an external plant management display in which the edited object is provided data for use in monitoring and control in an industrial space).
Majumder and Kling are analogous art because they are from the same field of endeavor or similar problem solving area, of a user interface for object editing/manipulation and detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing an editable P&ID display as taught by Kling with the known system of a graphical user interface for editing objects as taught by Majumder to yield the known results of efficient object editing. One would be motivated to combine the cited references in order to provide a graphical user interface within an interactive data-driven schematic for data analysis, display, control and information exchange as taught by Kling (paragraph [0011]).

Regarding Claim 3, 9, and 17; the combination of Majumder and Kling further teach; The method of claim 1 wherein the static graphic object comprise one or more objects generated by extracting one or more objects that have closed contour shapes identified within the user-defined area of the P&ID. (Majumder; at least Fig. 11; paragraphs [0062]-[0064] and [0128]; disclose wherein the method includes analyzes the defined area using the assigned search criteria and identifies closed contour objects (i.e. composite structure (116) or shape (120)).

Regarding Claims 4, 11, and 18; the combination of Majumder and Kling further teach; The method of claim 1 wherein receiving the edit instructions that describe the at least one modification to the visual appearance of the static graphic object comprises receiving a selection of one or more graphic elements to remove from the static graphic object. (Kling; at least paragraph [0028]; disclose wherein the visual modification of a selected object includes deleting an object from the user interface).

Regarding Claims 6, 13, and 20; the combination of Majumder and Kling further teach; The method of claim 1 wherein the HMI graphic object is generated in an image file format compatible with an HMI application. (Kling; at least Fig. 3; paragraphs [0028] and [0034]; disclose wherein the user utilizes a .dwg file format which is an Autodesk file format for generating, editing, and displaying objects on a human machine interface display and wherein Fig. 3 shows an example of the display and wherein Duncan teaches (at least paragraph [0028]) that an edited graphic object can be saved in an applicable format file for use with an HMI application).

Regarding Claims 7 and 14; the combination of Majumder and Kling further teach; The method of claim 1 wherein the HMI graphic object can be imported into an HMI application for inclusion on an HMI display. (Kling; at least Fig. 3; paragraphs [0034]-[0035]; disclose wherein the edited objects are updated and included in the human machine interface display).

Regarding Claim 10; the combination of Majumder and Kling further teach; The one or more computer-readable storage media of claim 8 wherein the program instructions direct the computing system to analyze the user-defined area of the P&ID to identify the at least one object within the user-defined area of the P&ID by directing the computing system to analyze the user-defined area of the P&ID to identify at least one closed contour as the at least one object within the user-defined area of the P&ID. (Majumder; at least Fig. 11; paragraphs [0062]-[0064] and [0128]; disclose wherein the method includes analyzes the defined area using the assigned search criteria and identifies closed contour objects (i.e. composite structure (116) or shape (120)).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Majumder et al. (US PGPUB 20110219352) in view of Kling et al. (US PGPUB 20160085418) in further view of Delarue et al. (US PGPUB 20070159480).

Regarding Claims 2, 9, and 16; the combination of Majumder and Kling appear to be silent on; The method of claim 1 wherein analyzing the user-defined area of the P&ID to identify the at least one object within the user-defined area of the P&ID comprises analyzing the user-defined area of the P&ID using computer vision technology to identify the at least one object within the user-defined area of the P&ID. 
However, Delarue teaches; The method of claim 1 wherein analyzing the user-defined area of the P&ID to identify the at least one object within the user-defined area of the P&ID comprises analyzing the user-defined area of the P&ID using computer vision technology to identify the at least one object within the user-defined area of the P&ID. (Delarue; at least Figs. 5 and 6; paragraphs [0120]-[0124] and [0129]-[0131]; disclose wherein a user creates a bounding box around a plurality of objects on a user interface, the system analyzes all objects contained/touching the bounding box, and then extracts all objects selected and presents them to a user in another screen for editing/review and wherein the method of Ben-Himane includes using computer vision technology to identify objects).
Majumder, Kling, and Delarue are analogous art because they are from the same field of endeavor or similar problem solving area, of a user interface for object editing/manipulation and detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using computer vision technology to analyze objects as taught by Delarue with the known system of a graphical user interface for editing objects as taught by Majumder and Kling to yield the known results of efficient object editing. One would be motivated to combine the cited references in order to provide a method that allows for rapid editing of multiple objects using a single operation as taught by Delarure (paragraph [0013]).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Majumder et al. (US PGPUB 20110219352) in view of Kling et al. (US PGPUB 20160085418) in further view of Strinden et al. (US PGPUB 20190102072).

Regarding Claims 5, 12, and 19; the combination of Majumder and Kling teach all of the limitations of claim 1.
the combination of Majumder and Kling appear to be silent on; wherein receiving the edit instructions that describe the at least one modification to the visual appearance of the static graphic object comprises receiving a line width modification associated with the static graphic object.
However, Strinden teaches; (at least Fig. 5C; paragraphs [0016] and [0116]) disclose a human machine interface system for editing and designing process plant interfaces wherein a user can select multiple objects to edit and wherein a line property such as line width is editable by the user.
Majumder, Kling, and Strinden are analogous art because they are from the same field of endeavor or similar problem solving area, of a user interface for object editing/manipulation and detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of editing line widths of multiple objects as taught by Strinden with the known system of a graphical user interface for editing objects as taught by Majumder and Kling to yield the known results of efficient object editing. One would be motivated to combine the cited references in order to provide a method that allows for a user to apply a single edit instruction to multiple elements as taught by Strinden (paragraph [0116]).

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 2/16/2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Majumder et al. (US PGPUB 20110219352) in view of Kling et al. (US PGPUB 20160085418).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sung-O Kang (A Digitization and Conversion Tool for Imaged Drawings to Intelligent Piping and Instrumentation Diagrams (P&ID): disclose a method for digitizing and creating virtual drawings of P&ID’s.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117